UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): August 29, 2008 (August 26, GENESIS ENERGY, L.P. (Exact name of registrant as specified in its charter) Delaware 1-12295 76-0513049 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 500 Dallas, Suite 2500, Houston, Texas 77002 (Address of principal executive offices) (Zip Code) (713) 860-2500 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: Written communications pursuant to Rule 425 under the Securities Act (17 CFR Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240-14a-12) Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240-14d-2(b)) Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240-13e-4(c) Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (b)On August 26, 2008, Genesis Energy, L.P. (“GEL”) issued a press release announcing that Ross A. Benavides will relinquish his position as Chief Financial Officer of Genesis Energy, Inc., the general partner of GEL effective October 1, 2008, and will continue in his position as General Counsel with the title Senior Vice President and General Counsel.Due to the growth of GEL in the last two years, the Board of Directors of Genesis Energy, Inc., the general partner of GEL, determined it was appropriate to separate the positions of Chief Financial Officer and General Counsel. (c) Effective October 1, 2008, Robert V. Deere has been appointed Chief Financial Officer of Genesis Energy, Inc., the general partner of GEL, by the Board of Directors of Genesis Energy, Inc. Mr.
